Citation Nr: 1528302	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-02 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for Parkinson's disease cognitive/dementia impairment, rated 10 percent disabling from March 23, 2006, 50 percent disabling from March 27, 2012, and 100 percent disabling from February 24, 2015.  

2.  Entitlement to an increased initial rating for Parkinson's disease impairment of right upper extremity, rated 20 percent disabling from December 27, 2005, and 70 percent disabling from February 24, 2015.  

3.  Entitlement to an increased initial rating for Parkinson's disease impairment of left upper extremity, rated 20 percent disabling from December 27, 2005, and 60 percent disabling from February 24, 2015.  

4.  Entitlement to an increased initial rating for Parkinson's disease impairment of left lower extremity, rated 10 percent disabling from December 27, 2005, and 40 percent disabling from February 24, 2015.  

5.  Entitlement to an increased initial rating for Parkinson's disease impairment of right lower extremity, rated 10 percent disabling from December 27, 2005, and 40 percent disabling from February 24, 2015.  

6.  Entitlement to an increased initial rating for Parkinson's disease impairment of facial muscles right side rated 10 percent disabling.

7.  Entitlement to an increased initial rating for Parkinson's disease impairment of facial muscles left side rated 10 percent disabling.  

8.  Entitlement to an increased initial rating for Parkinson's disease impairment of speech rated 10 percent disabling.  

9.  Entitlement to an effective date prior to July 9, 2002, for service connection for Parkinson's disease.  

10.  Entitlement to an effective date prior to March 27, 2006, for a separate compensable rating for Parkinson's disease cognitive/dementia impairment.

11.  Entitlement to an effective date prior to December 27, 2005, for a separate compensable rating for Parkinson's disease right upper extremity.

12.  Entitlement to an effective date prior to December 27, 2005, for a separate compensable rating for Parkinson's disease left upper extremity.

13.  Entitlement to an effective date prior to December 27, 2005, for a separate compensable rating for Parkinson's disease right lower extremity.

14.  Entitlement to an effective date prior to December 27, 2005, for a separate compensable rating for Parkinson's disease left lower extremity.

15.  Entitlement to an effective date prior to December 27, 2005, for a separate compensable rating for Parkinson's impairment facial muscles right side.

16.  Entitlement to an effective date prior to December 27, 2005, for a separate compensable rating for Parkinson's impairment facial muscles left side.

17.  Entitlement to an effective date prior to December 27, 2005, for a separate compensable rating for Parkinson's impairment of speech.

18.  Entitlement to an effective date prior to December 27, 2005, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

19.  Entitlement to an effective date prior to December 27, 2005, for basic eligibility to Dependents Educational Assistance (DEA).  

20.  Entitlement to a compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	John S. Berry, attorney


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that granted service connection for Parkinson's disease associated with herbicide exposure, TDIU and basic eligibility to DEA benefits.  The Veteran disagreed with multiple aspects of that rating decision, to include effective dates of awards of service connection and the date of separate ratings for specific impairments from Parkinson's.  The RO increased the ratings for individual impairments related to Parkinson's disease in the November 2013 statement of the case (SOC) and a May 2015 rating decision.  These awards did not represent a full grant the benefits sought, the Veteran's appeal was not abrogated and the matters remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic records system.

The Board notes that there are three copies of a May 2015 VA Form 21-22, completed by Paralyzed Veterans of America, of record.  None is signed by the Veteran.  Therefore, they are not adequately executed.  The June 2010 VA Form 21-22a, executed in favor of attorney John S. Berry, and signed by the Veteran, remains in effect.  

The issues of increased initial ratings for Parkinson's disease cognitive/dementia impairment, Parkinson's disease impairment of right and left upper extremities, right and left lower extremities, facial muscles right and left sides, and impairment of speech, as well as an initial rating for bilateral hearing loss disability, and earlier effective dates for separate ratings for Parkinson's disease cognitive/dementia impairment, Parkinson's disease impairment of right and upper extremities, right and left lower extremities, facial muscles right and left sides, and impairment of speech, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for Parkinson's disease that was granted was filed on July 9, 2002.
2.  No document that can be construed as a claim for entitlement to service connection for Parkinson's disease was received prior to July 9, 2002.

3.  The first medical evidence of record showing a diagnosis of Parkinson's disease for the Veteran is a private medical record dated in July 1997.

4.  The Veteran's informal claim for a TDIU was received in December 2005; consequent to the July 2011 rating decision on appeal, service connection was in effect at that time for impairment of the right and left upper extremities, rated 20 percent each, impairment of the right and left lower extremities, as well as right and left facial muscles and speech, rated 10 percent each.  The combined rating was 70 percent as set forth in the July 2011 rating decision.  

5.  The Veteran stopped working December 27, 2005.  

6.  The combined effects of the Veteran's service-connected disabilities precluded employment as of December 27, 2005.  

7.  The Veteran's claim for DEA benefits is derived from his TDIU claim and, thus, both awards must share the same effective date.


CONCLUSION OF LAW

1.  The criteria for an effective date earlier than July 9, 2002, for the award of service connection for Parkinson's disease are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2014).

2.  The criteria for the assignment of a TDIU prior to December 27, 2005, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

3.  The criteria for the award of DEA benefits prior to December 27, 2005, are not met.  38 U.S.C.A. §§ 3501, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.807, 21.3021 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As noted above, the earlier effective date claims being decided herein arise from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection for Parkinson's disease, and related TDIU and DEA benefits.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  

VA fulfilled its duty to assist the Veteran in obtaining all relevant, identified and available evidence relating to the claims being decided.  There is no evidence that there are any outstanding records relevant to these claims.  The Board will therefore proceed to the merits of the claims being decided herein.

Analysis

A.  Effective date for service connection for Parkinson's disease

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following separation from service if the claim for compensation was received within one year of separation.  38 U.S.C.A. § 5110(b)(1).  See also 38 C.F.R. § 3.400(b)(2)(i) (effective date for claim for disability compensation is date of receipt of claim or date entitlement arose, whichever is later, unless filed within a year of separation).

In July 2011, the RO granted entitlement to service connection for Parkinson's disease, effective July 9, 2002.  The effective date assigned was the date of the Veteran's first formal application for compensation for Parkinson's disease.  Although that claim had been denied by the Board in January 2003, a special review of the claim resulted in a grant of service connection for Parkinson's disease in a July 2011 rating decision.  The Veteran timely challenged the assigned effective date, and the issue of entitlement to an earlier effective date for the grant of service connection for Parkinson's disease is thus properly before the Board.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006) (once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date).  

With respect to earlier effective date claims involving service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States district court in the class action of Nehmer v. United States Dep't of Veterans' Affairs.  38 C.F.R. § 3.816 (2014).  See Nehmer v. United States Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i). The term "covered herbicide disease" includes Parkinson's disease.  38 C.F.R. § 3.816(b)(2).  This regulation applies to claims for disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c).

If a Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the latter of the dates (1) such claim was received by VA, or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(2).  A claim will be considered a claim for compensation for a particular covered herbicide disease if the application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816(c)(2)(i).  

VA conducted a special Nehmer review of this case to determine whether retroactive benefits were warranted based on the addition, effective August 31, 2010, of Parkinson's disease to the list of diseases presumed to be caused by exposure to an herbicide agent such as Agent Orange under 38 C.F.R. § 3.309(e) (2014).  This resulted in the grant of benefits in the July 2011 rating decision.  

Parkinson's disease was first noted in a July 1997 private treatment record.  Because the July 2002 claim was filed more than one year after the Veteran separated from service and was received between May 3, 1989, and the effective date of the liberalizing law, (August 2010), the appropriate effective date is either the date the Veteran's original claim was received or the date the disability arose, whichever is later.  See 38 C.F.R. § 3.816(c)(2).  The date of the claim is July 9, 2002, and the Veteran's Parkinson's disease arose as early as July 1997, as evidenced by the private treatment record.  Because the date of claim (i.e., July 9, 2002) is later than the date entitlement arose (i.e., July 1997), the proper effective date is the currently assigned date of July 9, 2002.  Accordingly, the Nehmer stipulation was properly applied. 

Additionally, the application of 38 C.F.R. § 3.400 yields an effective date of July 9, 2002.  As indicated above, 38 C.F.R. § 3.400 provides that the effective date for an award of service connection based on an original claim is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.

Because the date of claim is later than the date entitlement arose, the proper effective date is the currently assigned date of July 9, 2002.  38 C.F.R. § 3.400.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to an effective date earlier than July 9, 2002, for the grant of service connection for Parkinson's disease.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Effective date for TDIU and DEA 

As noted above, in general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  Where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997). 

A claim for TDIU is a claim for increased compensation if the "disability upon which entitlement to TDIU is based has already been found to be service connected."  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Accordingly, the assignment of an effective date is controlled by the criteria for assigning the effective date for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2012); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).
In this case, the relevant facts as to TDIU are not in dispute.  The Veteran stopped working in December 2005 as set forth in a December 27, 2005, treatment note in which the Veteran reported having to miss work and subsequently losing his job as a result of missing work.  Records prior to that time include an August 29, 2005, treatment note from Mecklenburg Neurological Associates indicating that he was working as a metal trader, speaking a lot on the phone.  His soft voice did not interfere with his business.  The December 27, 2005, record reads as follows:  "Because of progressive difficulties he has been unable to work over the last month and has been let go for his job."  Subsequent records show he did not return to work due to Parkinson's disease.  

In essence, the proper effective date for the TDIU is the later of the date of receipt of the TDIU claim, the date within one year prior to receipt of the claim when an increase in disability occurred such that the Veteran was unable to secure or maintain substantially gainful employment, or the date on which entitlement to TDIU first arose.  Since the Veteran's informal claim for TDIU was received on December 27, 2005, the earliest possible effective date to which the Veteran may be entitled is December 27, 2004.  The fact that he was working prior to December 2005 is uncontroverted.  

The Board acknowledges the Veteran's implicit argument that the effective date of the TDIU should be the date of receipt of his original claim of entitlement to service connection, which included the subsequently granted claim for Parkinson's disease.  The Board observes that in Rice, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Board further notes that a claim for TDIU is a claim for increased compensation if the "disability upon which entitlement to TDIU is based has already been found to be service connected."  In this case, again, the Veteran was gainfully employed as noted in the record until the December 27, 2005, treatment note.  This critical fact compels the Board to find that entitlement to TDIU did not arise until that date.  

Thus, the Board concludes that the December 27, 2005, effective date assigned by the RO based on factually ascertainable evidence of inability to work due to service-connected Parkinson's disease is proper.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim for an earlier effective date for a TDIU.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Moreover, as to the claim for an earlier effective date for DEA, DEA benefits may be paid to dependents of a veteran whose has a service-connected disability that is rated permanent and total.  38 U.S.C.A. §§ 3500 , 3501; 38 C.F.R. § 3.807(a), 21.3021.  A total disability may be assigned where a veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341.

In a July 2011 rating decision, the RO granted DEA benefits effective as of July 9, 2002-the effective date of the grant of TDIU.  Because the Board has found that the preponderance of the evidence is against an assignment of an earlier effective date than July 9, 2002, for TDIU, an effective date earlier than July 9, 2002 for the Veteran's DEA benefits is also denied.


ORDER

An effective date earlier than July 9, 2002, for the grant of service connection for Parkinson's disease, is denied.

An effective date earlier than December 27, 2005, for the grant of TDIU, is denied.

An effective date earlier than December 27, 2005, for the grant of DEA basic eligibility, is denied.  


REMAND

The Board regrets having to remand the Veteran's claim; however, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

The Veteran asserts that his Parkinson-related impairments are more severe than contemplated by the current ratings.  Specifically, it is reasonably inferred from communications from him and his attorney, to include his notice of disagreement and substantive appeal, that he believes his disabilities warrant higher initial ratings, to include a 100 percent rating for cognitive impairment earlier than February 24, 2015.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that VBMS and Virtual VA records reflect that the AOJ is developing the issues of entitlement to increased initial ratings for the Parkinson's related cognitive/dementia impairment, Parkinson's disease impairment of right and left upper extremities, right and lower extremities, facial muscles right and left sides, and impairment of speech.  See May 2015 Reports of Contact and General Information indicating that C&P examination reports have been sent to the Veteran's physician for neurology report because the Veteran is terminally ill and in hospice with memory care.  Also, there is a notation that decisions on the issues of increased initial ratings for impairment of facial muscles right and left sides, and impairment of speech, have been deferred in May 2015.  While the AOJ is thus developing these matters, they have been certified to the Board on appeal.  The Board notes that the record reflects that the Veteran is critically ill and thus the Board does not wish to disturb the development clearly taking place on these matters by the AOJ.  

Additionally, the Board finds that these matters must be returned to the AOJ in order for the issuance of a SSOC addressing all evidence that has been added to the record since the November 2013 SOC.  In this regard, the Board notes that the Veteran has undergone multiple medical evaluations since that time that could affect his claims for increased initial ratings on appeal.  Moreover, the record reflects that there may be additional outstanding treatment records related to the increased initial rating claims on appeal.  On remand, the AOJ should attempt to associate any such records with the claims.  

The Veteran argues that earlier effective dates for separate ratings for Parkinson's disease cognitive/dementia impairment, Parkinson's disease impairment of right and left upper extremities, right and left lower extremities, facial muscles right and left sides, and impairment of speech should be assigned.  Initially, the Board notes that inasmuch as the record may also suggest that an appeal has been made as to the issue of entitlement to a separate evaluation for Parkinson's after December 27, 2005, this is the effective date that the ratings for Parkinson's disease impairment of right and upper extremities, right and left lower extremities, facial muscles right and left sides, and impairment of speech, became significant enough to support separate ratings.  See Veteran's December 2013 VA form 9 submitted by his attorney in which he lists the issues in the SOC without advancing any specific argument.  Therefore, the Veteran became entitled to separate ratings for manifestations of Parkinson's disease in December 2005, which proved to be in excess of the 30 percent rating.  The lower rating for the collective more mild and intermittent effects of Parkinson's was discontinued at that time.  Thus, an appeal as to that issue would be contrary to the appeal for earlier effective dates for these separate disabilities.  

Ratings for Parkinson's disease, known in VA regulations as "paralysis agitans," are assigned pursuant to 38 C.F.R. § 4.124a , Diagnostic Code 8004 (2014).  Under this diagnostic code, a minimum 30 percent rating is for application when there are "ascertainable residuals" of the disability.  However, VA is required to also consider whether any of these residuals may be otherwise rated under a separate diagnostic code. 

If there are identifiable residuals that can be rated under a separate diagnostic code, and the combined disability rating resulting from these residuals exceeds 30 percent, the separate ratings will be assigned in place of the minimum rating assigned under Diagnostic Code 8004.  See also VA Adjudication Procedures Manual M21-1MR, Part III.iv.4.G.25 (June 23, 2013). 

The Veteran was granted service connection for Parkinson's disease in the July 2011 rating decision, and assigned the minimum 30 percent rating under Diagnostic Code 8004, effective from July 9, 2002, to December 27, 2005.  In the same rating decision, separate ratings for Parkinson's disease cognitive/dementia impairment (effective from March 27, 2006); Parkinson's disease impairment of right and left upper extremities, right and left lower extremities, facial muscles right and left sides, and impairment of speech, along with TDIU were assigned, effective December 27, 2005.  The RO noted in the November 2013 SOC that on December 27, 2005, the disabilities were shown to be significant enough to warrant separate ratings, but prior to that date they were identified as intermittent and slight or mild.  Therefore, as the combined rating for the disabilities exceeded 30 percent, and they in effect replaced the minimum rating originally assigned under Diagnostic Code 8004, effective July 9, 2002.  

The Veteran has argued that he was entitled to these separate ratings prior to December 27, 2005 (and prior to March 23, 2006 for cognitive impairment).  Because of the nature of the ratings potentially applicable in claims for rating Parkinson's disease and separate impairments related to Parkinson's disease, the Board finds that these assertions as to the assignment of earlier separate ratings are inextricably intertwined with the initial ratings claims.  As such, they are remanded along with the initial rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Finally, the Board notes that the Veteran has disagreed with a September 2014 rating decision denying a compensable rating for bilateral hearing loss disability.  However, the RO has not issued a statement of the case (SOC) that addresses these issues.  In such cases, the appellate process has commenced and the Veteran is entitled to an SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or authorize the release of any medical records potentially related to his claims for increased initial/separate ratings for the Parkinson's related cognitive/dementia impairment, Parkinson's disease impairment of right and upper extremities, right and lower extremities, facial muscles right and sides, and impairment of speech for treatment during the pendency of this claim.  After obtaining any necessary authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

2.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case to the Veteran and his representative before the claims file is returned to the Board, if otherwise in order.
3.  The Veteran and his representative must be provided with a SOC on the issues of entitlement to a compensable rating for bilateral hearing loss disability denied in the September 2014 rating decision.  They should also be informed of the requirement to perfect an appeal with respect to these issues, and if the Veteran perfects an appeal, all indicated development should be completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


